 468DECISIONS OF 'NATIONAL LABOR RELATIONS BOARDexecuted a 1-year contract covering the employees in the proposedunit, the termination date: of which. was, October 22, 1958. The Em-ployer-filed the instant; petition on,August.2,9, 19.58. It is clear,, there-fore,, that- -the*- petition' was : filed within the 60-day period imme-diately preceding the expiration rate of the contract: The Boardhas' decided that, the, rule inDeluxeMetal Furniture Company,121 NLRB 995, establishing a 60-day insulated period during whichpetitionswill not, be, entertained applies to all petitions., As theinstant petition was filed during such period, we. find that it isuntimely. The motion to dismiss on this ground is therefore granted.MEMBER BE AN took no part in the consideration of the above De-cision and Order.U.S. Radium CorporationandOil,Chemical and Atomic Work-ers International Union,AFL-CIO,Petitioner.Case No. 4-RC-3230,., December 17,.-1958SUPPLEMENTAL DECISION AND DIRECTIONOn April 18, 1957, pursuant to a Decision and Direction . issuedby' the Board on March 27, 1957, in the above proceeding, an elec-tion by secret ballot was conducted under the direction and super-vision of the Regional Director for the Fourth Region among'theemployees in the unit found appropriate. The tally of ballots showedthat of approximately 204,eligible, voters, 203 cast ballots, of which88 were for the Petitioner, 100 for Independent Radium Workers,and 15 against participating labor organizations.Thereafter, the Petitioner' filed 'objections to the conduct of theelectionwhich the Acting Regional Director. recommended over-ruling in his report filed June 25,- 1957. He also recommended thata runoff election-be held because no choice on the ballot had receiveda majority vote. No exceptions' having been filed to the report, theBoard in its Supplemental Decision. and Direction of July 10, 1957,2directed that a runoff election` be held with the Petitioner and theIndependent Union on the ballot. On July 30, 1957, the runoff elec-tion was conducted by secret ballot. This time the tally of ballotsshowed that the approximate number of eligible voters was 203,that 187 valid votes were 'counted of which 94 were for the Peti-'tioner and 93 for the Independent, and that in addition 5-ballotswere challenged.1Unpublished.2 Unpublished..122NLRB No. 76. U.S. RADIUM CORPORATION.469The Employer : thereafter filed timely, ;objections to the conductof the. election. After an investigation, the Regional,. Director, onNovember 13, 1957,. filed his report and recommendations on chal-lenged ballots and objections, recommending that the objections-bedismissed, that the challenge to; the ballot of Donald' Kelchner beoverruled ' and his vote counted, and that 'the four remaining chal-lenges-be sustained'. No exceptions were :filed to .the recommendationto sustain two of the. four. challenges :.those of Josephine Houckand Sheldon Cope. However, the Employer filed exceptions to, andrequested a hearing concerning, the recommendation to sustain thechallenges to the ballots of Martha Lynn and John A: Hauze, ,aswell as the recommendation to dismiss the objections. The Petitionerfiled -exceptions to the recommendations to overrule the challengeconcerning the Kelchner ballot. On December 6, 1957, the, Boardordered that a hearing be held on the challenges.A notice of hearing on challenged ballots was duly issued by theRegional Director on December d9, 1957,. and on-January '10, 1958,the Employer filed a motion by which it sought to broaden thescope of the hearing to, include its 'objections. On .January 17, 1958,the ' Board issued an order . specifically limiting - the. hearing to. theissues raised by the three challenges which were the basis' of excep-tions, :reserving opinion upon the objections until ,resolution of thechallenges.The. hearing. on . challenges was held . on : various dates betweenJanuary 28' aid March 28, 1958, before Leonard Leventhal, -hearingofficer. All parties appeared and participated. ' All declined ; to argueorally.on the record. The Petitioner and" the Employer thereafterfiled briefs with the hearing officer.. . ._..-On. August 13, 1958, the'hearing officer issued his',report on chal=lenged ballots in which he recommended sustaining 'the challengesto the votes of Hauze and Kelchner, and overruling. the challengeto the vote of Lynn. The Employer has now filed exceptions con-cerning the recommendation as to Hauze and Kelchner, 'and in addi-tion. has requested oral argument before'the Board. In urging oralargument the Employer refers to the diverse rulings 'of' the RegionalDirector in his - report of November 13 and those. of. the' hearingofficer in his August 13 report, after hearing. That' the two-officersof the Board, reporting at different stages of the. proceeding, shouldhave differed in their recommendations as to two of the challengedballots-those -of Kelchner and Lynn-cannot be said to indicatethe necessity. for oral argument: 'We deny the Employer's requestinasmuch as the record . and the Employer's exceptions . and, brief;in our opinion, adequately' present the issues and the :.positions ofthe parties. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Fan-ning].The Board has reviewed the rulings made by the hearing officerand finds that no prejudicial error was committed. The rulings arehereby affirmed. The Board has considered the hearing officer's re-port, the exceptions thereto, the supporting brief, and the entirerecord in this case. For the reasons outlined. below we agree withthe hearing officer's recommendations as to Kelchner and Lynn, butnot as to Hauze.The challenge to the ballot of John Hauze:The hearing officerfound that Hauze, who was admittedly eligible to vote in the firstelection, was shortly thereafter transferred to a position where hiscapacity as management trainee made him ineligible to vote in therunoff election.Hauze's transfer occurred on May 10, 1957, to the production con-trol office of the dial process department. There he was in training,on a year's probationary basis, for the position of John Funk who,on June 1, transferred to the sales department. Funk had spent 85percent of his time in estimating and planning work for the depart-ment and 15 percent in production control duties. In addition hedirected the work of the only other employee in the productioncontrol office, a clerical employee, in her day-to-day activities;' andcould assign her to other departments temporarily. Funk's immedi-ate supervisor was Slatt, the manager of the dial process depart-ment, for whom the clerical employee does secretarial work. Funkis referred to in the record as "Production Manager" and "Head-Planning and Estimating Section." He did not vote in the first elec-tion, the parties apparently having agreed that he was ineligible.The Employer has other departments having production managerswho supervise planners and estimaters, instead of combining thefunctions of planning and estimating with production control asdid Funk. The hearing officer found that Funk was a supervisorbecause his job "included the authority to responsibly direct theclerical in the production control office" and because the referencesto Funk as production manager and section head were corroborativeof supervisory status.Hauze, he found, was not exercising the supervisory authorityformerly exercised by Funk over the clerical employee, nor perform-ing some of the production control duties which had shifted toSlatt during Hauze's probationary period. However, it appears thatHauze was to assume these responsibilities upon successful comple- U.S. RADIUM CORPORATION471tion of his probation. On these facts the hearing officer concludedthat Hauze was not training fora futuresupervisory position, inwhich circumstances the Board has found that present duties deter-mine eligibility to vote,3 but was occupying anavailablepositionon a probationary basis, and that his interests were therefore akinto those of a supervisor, whose duties he would assume if he suc-cessfully completed his probation.'We would agree with the latterconclusion if Hauze had been exercising supervisory powers whileserving his probation.5 But the record clearly shows that Hauzewas not so doing. In the circumstances the decisive factors, as setforth in the cases cited, are the probability of becoming a supervisor,and considerations of training and background which tend to em-phasize a distinction in interest between the rank and file employeesand the trainee. As Hauze had come from a production job withoutany special training for the job in question, and as it cannot besaid on this record that it was probable that he would be given thejob, or-that he would no longer be employed by the Employer unlesshe was given it, we consider his status distinguishable from thosesituations in which we have held that supervisory or managementtraineeswere ineligible to vote.6We shall therefore overrule thechallenge to Hauze's ballot.The challenge to the ballot of Martha Lynn:The Petitioner chal-lenged Lynn at the runoff election because her name had not ap-not voted.? At the time of the runoff Lynn was employed in an ad-mitted production capacity, as an opaquer in the photo department.She had originally been hired as - an art trainee but was laid offafter the first election and later rehired as an opaquer. The hearingofficer found that Lynn should not have been excluded from thelist of eligible voters in the first election, hence that her ballot could3 SeeHeckett Engineering Co.,117 NLRB 1395, 1398;Continental Can Company, Inc.,116 NLRB 1202;United States Rubber Company,113 NLRB 746,749;Brooklyn BoroughGas Company,110 NLRB 18;Mrs. Tucker'sProducts,106 NLRB 533;The Peal Hanu-factyri7}g Company,80 NLRB 827,829;Plaster Corporation,72NLRB 1341, 1342.SeeCherokee'Te&,tile Hills,Inc.,117 NLRB 350, 351;WTOP,Inc.,114 NLRB 1236and 115 NLRB 758;Diana Shop of Spokane,Inc.,118 NLRB 743.5 SeeBurrus Hills, Incorporated,116 NLRB 384,where a foreman trainee actually"carrying on the job of a supervisor"during his training period was excluded as asupervisor.CompareCherokee Textile Hills,Inc., supra,where the trainees excluded had hadtechnical training and It was probable that they would be made supervisors after a15-month probation;WTOP, Inc., supra,where trainees were recruited because of specialbackground and they did not remain with the Employer after training unless-they weremade supervisors;and DianaShops, supra,where the exclusion of store manager traineeswas based partially upon the temporary nature(3 to 6 months)of their employment at aparticular shop, and their consequent lack of common interest with employees in the unit.7Concerning eligibility in runoff elections,the Board'sRules and Regulations,Series 7,provide: "Sec.102.70(b)Employees who were eligible to vote in the election and whoare employed in an eligible category on the date of the runoff election shall be eligible tovote in the runoff election." 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot, be,. challenged in. the runoff election at , which, time ; she was,clearly occupying a job within the production, and maintenance unit.The Employer concurs. in this. finding; the, Petitioner has- filed noexceptions.,. We find that- the record amply supports the, finding- of,the hearing officer that Lynn was not.,a.technical employee at thetime of the first election, was properly within the unit because her,ployed in, a,.production capacity on the eligibility date for the runoffelection..We therefore adopt the hearing officer's; recommendationthat the.challenge to her ballot be overruled..The challenge to the ballot.o f Donald Kelchner:.The hearing of-ficer, found that Kelchner, who had. been allowed to vote .in ,the firstelection,.,-^ ,,.supervisory; authority until .some months after the runoff election,when he,was put in charge of a third shift started for. the machineshop of the Lackon department. This occurred. about ,December 13,1957. 'It also. contends that his; assignment duties in the period,bee-tween the two elections : did not require the exercise,- of independentjudgment within the meaning of Section 2(1.1). of the Act., On therecord before us we do,not agree.Kelchneri who was hired..as an apprentice, machinist, was: reclassi-March 22, 1957, the. day. following the payroll eligibility date forthe first election. He- received. a pay, increase, at the time of the pro:'motion. From then on he reported for work at 6:45, a.m:, 15 minutes.earlier than the.beginning of the first..shift. Donald Schrader,was,the foreman,and in charge of: the, machine shop., Schrader continuedto, report ,for, world. at.6 :45 a.m.,,as he had- been doing,-until May,.3,when he began working from 8 a.m. to 5 p.m. The first- shift- had12 .' employees, in the , machine shop.' A 'second ` shift, with 7 employees,began'.work at:3:30 in the afternoon.. On this shift Walter Wertz,an, admitted supervisor, was classified as assistant' foreman.Wertz,likeKelchner, also.reported 15 minutes before the.beginning of theshift, was hourly paid, and punched a time clock. Schrader, on-theother hand, punched no time clock and was paid a salary. His hoursoverlapped the second shift. Testimony for. fhe-,Employor indicatesthat it considers supervision, in the machine' shop of critical impor-tarice' and that' Schrader's 8 to , 5 workday ' enabled 'him to devotemore time to customer problems.As found by. the hearing officer, the ' record, shows .that. from May3, 1957, on, Kelchner responsibly directed the work of machine 'shop U.S. RADIUM CORPORATION473employees regularly for at least the. first 11/4 hours of each day, aswell as -for other periods during the day when Schrader was re-quired to be out of the shop. Kelchner's ' duties included assigningthe work, providing necessary materials: and. blueprints, and respon-sibility for the flow of work. The record' also shows that he attendedmeetings of supervisors held by' the Lackon department head, andthat the Employer had posted a notice-sometime followingSchrader's March 1957 oral announcement to the machine shop em-ployees that Kelchner would be in full, charge in his absence-statingthat Kelchner was an assistant foreman in charge of productionWe find that Kelchner was a supervisor within the meaning ofthe Act on the eligibility date for the runoff election, and' shall ac-cordingly sustain the challenge to his ballot.We likewise sustain the challenges to the ballots. of Houck andCope, concerning which there were no exceptions to the RegionalDirector's recommendation.There remain for. consideration ,the objections, to the conduct ofthe election filed by the Employer. On the day before the runoffelection an individual -organizer for the Petitioner came . inside theplant gate, distributed literature : for the Petitioner, - and did notleave until plant officials ' came out of the administrative ,offices in-tending to eject him. The- Employer 'contends that this conduct bythe Petitioner violates the Board's - rules 'concerning electioneeringwithin 24 hours of an election,' and that the very presence of, anorganizer on 'company property gave the impression to7 employeesthat the solicitation was permissive and that the Employer was sup-porting the Petitioner.We agree with the conclusion of the RegionalDirector that there is no merit in these objections. The Board hasexpressly reserved to parties the privilege of distributing campaignliterature on company premises at any time in the preelection pe-riod'.8And, as concluded by the Regional Director,-it is unlikely thatthe employees in this instance would have construed this incidentasimplyingEmployer approval of the Petitioner at the time of therunoff election in the light of the Employer'sexpresspreference forthe Independent at the time of the, original election.In view of the foregoing, we :find that the, Employer's objectionsdo not raise substantial or-material issues affecting the results of theelection, and they are hereby overruled.[The. Board directed that the Regional Director for the FourthRegion shall,,within ten. (10) days from the date of this direction,open, and count the. ballots of Jolzn, Hauze and Martha Lynn, andserve upon the,parties a supplemental tally of ballots.]e SeePeerlessPlywoodCompamgl,107 NLRB 427;Crown Drug Company,,110.NLRB 1845.